Exhibit 10.1 

ASSET REPRESENTATIONS REVIEWER AGREEMENT

This ASSET REPRESENTATIONS REVIEWER AGREEMENT, dated as of May 13, 2016 (this
“Agreement”), is entered into by and among Barclays Bank Delaware (“BBD”), a
Delaware banking corporation (together with its permitted successors and
assigns, in its capacity as the “Servicer” and as “Sponsor”), Clayton Fixed
Income Services LLC, a Delaware limited liability company (“Clayton” or, in its
capacity as an Asset Representation Reviewer, the “Asset Representations
Reviewer”), and Barclays Dryrock Issuance Trust, a Delaware statutory trust, as
issuer (the “Issuer”).

RECITALS

WHEREAS, the Issuer and U.S. Bank National Association, a national banking
association, in its capacity as indenture trustee (the “Indenture Trustee”) have
entered into the Amended and Restated Indenture, dated as of August 1, 2012, as
amended and restated as of December 17, 2013 (as further amended, restated or
otherwise modified from time to time, the “Master Indenture”);

WHEREAS, the Issuer and the Indenture Trustee have entered into and from time to
time may enter into one or more indenture supplements (each an “Indenture
Supplement”, and together with the Master Indenture, the “Indenture”);

WHEREAS, under each Indenture Supplement the Issuer shall confirm the
appointment of Clayton as the Asset Representations Reviewer for such Series of
Notes; and

WHEREAS, Clayton is willing to perform the duties of the Asset Representations
Reviewer specified herein and the Indenture pursuant to the conditions described
herein and therein.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, BBD, the Issuer and Clayton, hereby agree as follows:

Section 1.                   Definitions.

All capitalized terms not otherwise defined herein shall have the meanings set
forth in the Indenture. As used in this Agreement and its exhibits, the
following terms shall have the following meanings:

“ARR Eligibility Requirements” means that the Asset Representations Reviewer
must be a Person who (a) is not Affiliated with BBD, the Transferor, the
Indenture Trustee, the Owner Trustee or any of their Affiliates and (b) is not
Affiliated with a Person that was, engaged by BBD or any underwriter of any
Notes to perform any due diligence on the Receivables prior to the closing date
of any applicable Series.

“ARR Review” means the completion by the Asset Representations Reviewer of the
procedures listed under “Tests” in Exhibit A for each Review Account and Review
Receivable.

“BBD” means Barclays Bank Delaware in its capacity as both Sponsor and Servicer,
unless otherwise specified.

“Confidential Information” has the meaning specified in Section 13.

“Control” means, the power to direct or cause the direction of the management
and policies of an entity by contract or otherwise.

 

 

“Cure Period” has the meaning specified in Section 12(d).

“Eligible Representations” shall mean those representations identified within
the “Eligible Representations” included in Exhibit A.

“Fee Letter” has the meaning specified in Section 5.

“Good Industry Practice” means, in relation to any undertaking and any
circumstances, the exercise of a high degree of skill, diligence, prudence and
foresight that would reasonably be expected from a highly skilled and
experienced Person engaged in the same type of undertaking under the same or
similar circumstances.

“Losses” has the meaning specified in Section 9.

“Personally Identifiable Information” or “PII” has the meaning specified in
Section 14.

“Review Accounts” means, those Accounts identified by the Servicer as requiring
an ARR Review, corresponding to the Review Receivables.

“Review Fee” has the meaning specified in Section 5.

“Review Materials” means the documents and other materials for each Test listed
under “Review Materials” in Exhibit A.

“Review Notice” has the meaning specified in Section 4.

“Review Receivables” means, those Receivables identified by the Servicer as
requiring an ARR Review, corresponding to the Sixty Day Delinquent Assets
reported in and relating to the Monthly Noteholders’ Statement for the Monthly
Period in which the conditions for an ARR Review were satisfied.

“Review Report” means, for any ARR Review, the report of the Asset
Representations Reviewer prepared in accordance with this Agreement and the
Indenture.

“Termination Notice Date” has the meaning specified in Section 12(c).

“Tests” means, the procedures listed under “Tests” in Exhibit A.

“Test Complete” has the meaning specified in Section 4.

“Test Fail” has the meaning specified in Section 4.

“Test Incomplete” has the meaning specified in Section 7.

“Test Pass” has the meaning specified in Section 4.

“Work Product” means all works, inventions, data and other items created,
conceived or reduced to practice pursuant to or in connection with this
Agreement, including any Review Report created as a result of an ARR Review.

Section 2.                   Appointment.

2

 

BBD hereby engages, and the Issuer does hereby agree to appoint pursuant to each
Indenture Supplement, Clayton to act as the Asset Representations Reviewer, and
Clayton does hereby accept the role of Asset Representations Reviewer for each
Series of Notes set forth hereto on Annex A (which Annex shall periodically be
updated from time to time to accommodate the issuance of new Series and the
maturity of existing Series, without the need for any amendment hereto, and
which updated Annex shall be deemed to be a part of this Agreement at all
times), and Clayton (in its capacity as the Asset Representations Reviewer)
hereby agrees to perform all the duties and obligations of the Asset
Representations Reviewer under this Agreement and the Indenture. The Asset
Representations Reviewer may not delegate or subcontract its obligations under
this Agreement or the Indenture to any Person without the prior written consent
of BBD and the Issuer.

Section 3.                   Confirmation of Status.

The ARR Review is designed to perform Tests designed to determine whether or not
Review Accounts and Review Receivables were in compliance with the Eligible
Representations. The ARR Review is not designed to determine any of the
following: (i) reason for delinquency, (ii) creditworthiness of the Obligor,
either at the time of the ARR Review or as of the Account or Receivable creation
date, (iii) overall quality of any Account or Receivable, (iv) whether the
Servicer has serviced any Account or Receivable in compliance with the Servicing
Agreement, (v) whether noncompliance with the representations or warranties
constitutes a breach of the provisions Transaction Documents, (vi) whether the
Review Accounts or Review Receivables were in compliance with the
representations and warranties (other than Eligible Representations) set forth
in the Transaction Documents, or (vii) to establish cause, materiality or
recourse for any failed Test as described herein.

Section 4.                   Duties of the Asset Representations Reviewer.

(a) ARR Review. In furtherance of its undertaking in Section 2 above, from and
after the date hereof until the termination of this Agreement pursuant to
Section 12 the Asset Representations Reviewer agrees to undertake an ARR Review
and perform the procedures set forth in Exhibit A hereto (each a “Test”), using
the Review Materials listed for each such Test in Exhibit A, if the Noteholders
vote for an ARR Review pursuant to the terms of the Indenture and upon receipt
of notification from the Servicer (a “Review Notice”). For each Test relating to
each Review Receivable and each Review Account, the Asset Representations
Reviewer will determine if the Test has been satisfied (a “Test Pass”) or if the
Test has not been satisfied (a “Test Fail”).

The Asset Representations Reviewer will complete the Tests for each of the
Review Accounts and Review Receivables within 60 days of receiving access to the
Review Materials under Section 7.

The Asset Representations Reviewer will only be required to perform the Tests
listed in Exhibit A, and will have no obligation to perform additional
procedures on any Review Account or Review Receivable or to provide any
information other than a Review Report described in this Section 4.

Following the delivery of the list of the Review Receivables and Review
Accounts, and before the delivery of the Review Report by the Asset
Representations Reviewer, the Servicer may notify the Asset Representations
Reviewer if a Review Receivable is no longer part of the Collateral. On receipt
of notice, the Asset Representations Reviewer will immediately terminate all
Tests of such Review Receivable and related Review Account, and the review of
such Review Receivable and related Review Account will be considered complete (a
“Test Complete”). Moreover, if any Review Receivable or Review Account was
included in a prior ARR Review, the Asset Representations Reviewer will not
perform any Tests on it, but will include the results of the previous Tests in
the Review Report for the

3

 

current ARR Review.

(b) Review Reports. Within five days of completing the ARR Review, the Asset
Representations Reviewer will deliver to the Servicer and the Indenture Trustee
a Review Report indicating for each Review Receivable and each Review Account
whether there was a Test Pass or a Test Fail for each Test, or whether the
Review Receivable or Review Account was a Test Complete and the related reason.
The Review Report will contain a summary of the ARR Review results to be
included in the Issuer’s Form 10-D report for the Monthly Period in which the
Review Report is received. The Asset Representations Reviewer will use best
efforts to ensure that the Review Report does not contain any PII. The Review
Report and all other Work Product related to an ARR Review will be owned by BBD
and treated as work made for hire (as that phrase is defined in the U.S.
Copyright Act of 1976), and BBD is permitted to distribute any Review Report as
it deems necessary.

(c) Limitations of the ARR Review. The Asset Representations Reviewer will have
no obligation to:

(i) determine whether a Delinquency Trigger Event has occurred or whether the
required percentage of Noteholders has voted to direct an ARR Review under the
Indenture, and is entitled to rely on the information in any Review Notice
delivered by the Servicer;

(ii) determine which accounts and receivables are subject to an ARR Review, and
is entitled to rely on the lists of Review Accounts and Review Receivables
provided by the Servicer;

(iii) obtain or confirm the validity of the Review Materials and no liability
for any errors contained in the Review Materials and will be entitled to rely on
the accuracy and completeness of the Review Materials;

(iv) obtain missing or insufficient Review Materials from any party or any other
source; or

(v) take any action or cause any other party to take any action under any of the
Transaction Documents or otherwise to enforce any remedies against any Person
for breaches of representations or warranties about the Review Accounts and
Review Receivables.

Section 5.                   Asset Representations Reviewer Fees.

(a) Upfront and Annual Fee. BBD will pay the Asset Representations Reviewer, as
compensation for agreeing to act as the Asset Representations Reviewer under
this Agreement, a one-time upfront fee and annually in arrears thereafter, an
annual fee, in each case at such times and in such amounts as is set forth in a
fee letter, dated as of the date hereof, by and between BBD and the Asset
Representations Reviewer (the “Fee Letter”).

(b) Review Fee. The Asset Representations Reviewer will be entitled to a fee for
each ARR Review, as set forth in and pursuant to the Fee Letter (the “Review
Fee”).

(c) Reimbursement of Expenses. If the Servicer provides access to the Review
Materials at one of its properties, BBD will reimburse the Asset Representations
Reviewer for its reasonable travel expenses incurred in connection with the ARR
Review upon receipt of a detailed invoice.

                  

4

 

Section 6.        Consultation Requirements.

(a) Servicer Representatives. The Servicer shall consult with the Asset
Representations Reviewer as may be necessary from time to time for the Asset
Representations Reviewer to perform or carry out its obligations hereunder and
under the Indenture, including responding to requests and answering questions
from the Asset Representations Reviewer about access to Review Materials,
obtaining missing or insufficient Review Materials and/or providing
clarification of any Review Materials or Tests.

(b) Asset Representations Reviewer Representatives. The Asset Representations
Reviewer will designate one or more representatives who will be available to BBD
during the performance of an ARR Review and for a period of two years after the
delivery of the Review Report to respond to any request and answer any
questions. If BBD delivers notice to the Asset Representations Reviewer that any
representative is unacceptable, with reasonable cause, then the Asset
Representations Reviewer shall remove such representative and provide a
replacement acceptable to BBD with suitable experience, ability and
qualification.

(c) Audit. The Asset Representations Reviewer agrees that, with reasonable prior
notice, and not more than once annually unless reasonable circumstances arise
that necessitate additional audits, it will permit authorized representatives of
BBD, during the Asset Representations Reviewer’s normal business hours, to
examine and review the books of account, records, reports and other documents
and materials of the Asset Representations Reviewer for the purpose of
confirming that the Asset Representations Reviewer is meeting all applicable
information privacy and security requirements and all requirements under any
applicable law, and is in compliance with this Agreement. In addition, the Asset
Representations Reviewer will permit BBD’s representatives to make copies and
extracts of any of those documents and to discuss them with the Asset
Representations Reviewer’s officers and employees. BBD will cause its authorized
representatives to hold in confidence the information obtained during the course
of any such audit, except if disclosure is required by law or if BBD reasonably
determines that it is required to make the disclosure under this Agreement or
the other Transaction Documents.

Section 7.                   Review Materials.

(a) Provisions of Review Materials. The Servicer agrees to provide to the Asset
Representations Reviewer, subject to the confidentiality provisions set forth in
Section 13, reasonable access to the Review Materials within 60 days of delivery
of the Review Notice to the Asset Representations Reviewer. Access may be
provided in one or more of the following ways: (i) by providing access to the
Servicer’s receivables systems, either remotely or at one of the properties of
the Servicer, (ii) by electronic posting to a password-protected website to
which the Asset Representations Reviewer has access, (iii) by providing
originals or photocopies at one of the properties of the Servicer where the
applicable files are located or (iv) in another manner agreed to by the Servicer
and the Asset Representations Reviewer. The Servicer may redact or remove
Personally Identifiable Information from the Review Materials, so long as such
redaction or removal does not change the meaning or usefulness of the Review
Materials.

(b) Missing or Insufficient Review Materials. If any of the Review Materials are
missing or insufficient for the Asset Representations Reviewer to perform any
Test, the Asset Representations Reviewer will notify the Servicer promptly, and
in any event no less than 30 days before completing the Review Report, and the
Servicer, to the extent it is able to do so, will have 15 days to give the Asset
Representations Reviewer access to such missing Review Materials or other
documents or information to correct the insufficiency. If the missing or
insufficient Review Materials have not been provided by the Servicer within 15
days, the parties agree that the Review Receivable or Review Account, as
applicable,

5

 

will have a “Test Incomplete” for the related Test(s) and the Review Report will
indicate the reason for the Test Incomplete.

Section 8.                   Representations, Warranties and Covenants. The
Asset Representations Reviewer hereby makes the following representations,
warranties and covenants as of the date hereof:

(a)                Organization and Good Standing. It is a limited liability
company duly organized, validly existing and in good standing under the laws of
the state of Delaware.

(b)                Due Qualification. It is duly qualified to do business and,
where necessary, is in good standing as a foreign limited liability company (or
is exempt from such requirements), except where the failure to so qualify or
obtain such approvals would not have a material adverse effect on its ability to
perform its obligations under this Agreement and the Indenture.

(c)                Power and Authority and Enforceability. The Asset
Representations Reviewer has the power and authority to execute, deliver and
perform its obligations under this Agreement and the Indenture, as applicable.
The Asset Representations Reviewer has authorized the execution, delivery and
performance of this Agreement.

(d)                No Conflict. Its execution and delivery of this Agreement,
its performance of the transactions contemplated by this Agreement and the
Indenture, and the fulfillment of the terms hereof or thereof applicable to it
will not conflict with, result in any breach of any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
material default under, any material indenture, contract, agreement or other
instrument to which it is a party, and it shall promptly advise BBD of any
development, event or circumstance that will or may have an adverse impact on
its ability to perform its duties and obligations under this Agreement or the
Indenture.

(e)                No Violation. Its execution and delivery of this Agreement,
its performance of the transactions contemplated by this Agreement and the
Indenture, and its fulfillment of the terms hereof and thereof applicable to it
will not conflict with or violate any material law applicable to it.

(f)                 No Proceedings. There are no proceedings pending or, to the
best of its knowledge, threatened or investigations pending or threatened
against it before or by any governmental authority (i) asserting the invalidity
of this Agreement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, (iii) seeking any determination or
ruling that, in its reasonable judgment, would materially and adversely affect
its performance of its obligations under this Agreement or the Indenture, or
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Agreement.

(g)                All Consents Required. All material authorizations, consents,
orders, approvals or other actions of any governmental authority required to be
obtained or effected by it in connection with its execution and delivery of this
Agreement, its performance of the transactions contemplated by this Agreement
and the Indenture and the fulfillment of the terms hereof and thereof applicable
to it have been duly obtained or effected and are in full force and effect.

(h)                Enforceability. This Agreement constitutes its legal, valid
and binding obligation, enforceable against it in accordance with the terms
hereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereinafter
in effect affecting the enforcement of creditors’ rights and except as such

6

 

enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity).

(i)                  Safeguards. It has, and will continue to have, adequate
administrative, technical, and physical safeguards designed to: (i) ensure the
security and confidentiality of all Confidential Information (as defined below),
(ii) protect against any anticipated threats or hazards to the security or
integrity of Confidential Information and (iii) protect against unauthorized
acquisition of, access to or use of Confidential Information that could result
in a “breach” as that terms defined und applicable privacy laws, or substantial
harm to BBD, any employee or customer of BBD, or any individual about whom BBD
has or collects financial and other information.

(j)                  Eligibility. It will notify BBD promptly if it no longer
meets the ARR Eligibility Requirements.

(k)                Review Systems; Personnel. It will maintain business process
management and/or other systems necessary to ensure that it can perform each
Test and, on execution of this Agreement, will load each Test into the
appropriate systems. The Asset Representations Reviewer will ensure that these
systems allow for each Review Receivable, Review Account and the related Review
Materials to be individually tracked and stored in accordance with Good Industry
Practice. The Asset Representations Reviewer will maintain adequate staff that
is properly trained to conduct ARR Reviews as required by this Agreement and the
Indenture.

(l)                  Maintenance of Review Materials. Subject to all
confidentiality provisions contained herein, it will maintain copies of any
Review Materials, Review Reports and other documents relating to an ARR Review,
including internal correspondence and work papers, for a period of two years
after the termination of this Agreement. After such two year period, the Asset
Representations Reviewer shall (at BBD’s option) either (i) promptly return to
BBD all such information in its possession or (ii) destroy or erase permanently
all such information and confirm in writing to BBD that it has done so.

(m)              Work Product. BBD will receive title to all Work Product free
and clear of all mortgages, liens, pledges, custodianships, security interest or
other encumbrances, restrictions, claims or charges of any kind.

(n)                Control Requirements. It will comply with all BBD policies,
including but not limited to, data security and data protection policies,
provided to and acknowledged and accepted in writing by it in connection with
performing its duties under this Agreement and the Indenture. It shall also
adhere to reasonable quality assurance procedures to ensure that the performance
of the ARR Reviews have been delivered in accordance with Good Industry
Practice.

(o)                Opinion of Counsel. On the date hereof and promptly upon any
request from BBD or the Issuer, as applicable, it shall provide an opinion of
counsel, which may be an opinion of in-house counsel, addressed to BBD, the
Issuer and any other party reasonably requested by BBD or the Issuer, as
applicable, to the effect that: (i) Clayton is validly existing and in good
standing as a limited liability company under the laws of the State of Delaware
and has the power and authority to transact the business in which it is now
engaged and to enter into and to perform all of its obligations under this
Agreement; (ii) the execution, delivery and performance by Clayton of this
Agreement and the consummation by Clayton of the services contemplated hereby
have been duly authorized by all necessary corporate action; (iii) this
Agreement has been duly and validly executed and delivered by Clayton; and (iv)
this Agreement constitutes the valid

7

 

and binding obligation of Clayton, enforceable against Clayton in accordance
with its terms.

On discovery by the Asset Representations Reviewer or BBD of a breach of any of
the representations, warranties or covenants contained herein, the party
discovering such breach will give prompt written notice to the other parties.

Section 9.                   Indemnity by BBD.

BBD agrees to indemnify and defend the Asset Representations Reviewer and any
officers, directors and employees against any and all claims, losses, penalties,
fines, forfeitures, legal fees and related costs, judgments, and any other
costs, fees, and expenses (collectively, “Losses”) that the Asset
Representations Reviewer may sustain under this Agreement or the Indenture in
connection with claims asserted at any time by third parties against the Asset
Representations Reviewer which result from any act taken by the Asset
Representations Reviewer (acting in good faith) under this Agreement or the
Indenture, unless such Losses are the result of (a) the material breach of this
Agreement or the Indenture, as applicable, by the Asset Representations
Reviewer, (b) the Asset Representations Reviewer’s failure to comply with
requirements of applicable federal, state and local laws and regulations, in
performing its duties as the Asset Representations Reviewer hereunder or the
Indenture, as applicable, (c) the negligence, willful misconduct or bad faith of
the Asset Representations Reviewer, or (d) any material failure of the
representations, warranties or covenants made by the Asset Representations
Reviewer hereunder or in connection herewith to be true and correct.

Promptly on receipt by the Asset Representations Reviewer of notice of a
proceeding against it, the Asset Representations Reviewer will notify BBD. BBD
may participate in and assume the defense and settlement of a proceeding at its
expense. If BBD notifies the Asset Representations Reviewer of its intention to
assume the defense of the proceeding with counsel reasonably satisfactory to the
Asset Representations Reviewer, and so long as BBD assumes the defense of the
proceeding in a manner reasonably satisfactory to the Asset Representations
Reviewer, BBD will not be liable for legal expenses of counsel to the Asset
Representations Reviewer unless there is a conflict between the interests of BBD
and the Asset Representations Reviewer. If there is a conflict, BBD will pay for
the reasonable fees and expenses of separate counsel to the Asset
Representations Reviewer. No settlement of a proceeding may be made without the
approval of BBD and the Asset Representations Reviewer, which approval will not
be unreasonably withheld.

Section 10.                Indemnity by Asset Representations Reviewer.

The Asset Representations Reviewer shall indemnify, defend and hold harmless
BBD, the Issuer and the Indenture Trustee, and their respective officers,
directors, agents and employees from and against any Losses to the extent that
such Losses arose out of, or were imposed upon BBD, the Issuer or the Indenture
Trustee through (i) the negligence, willful misconduct or bad faith of the Asset
Representations Reviewer in the performance of its duties under this Agreement
or the Indenture, (ii) or by reason of the Asset Representations Reviewer’s
material breach of any of its representations, warranties or covenants in this
Agreement or (iii) failure by the ARR to comply with applicable law or an
applicable BBD policy to which the Asset Representations Reviewer acknowledged
and accepted in writing. The Asset Representations Reviewer’s obligations under
this Section will survive the termination of this Agreement and the resignation
or removal of Clayton as the Asset Representations Reviewer.

Section 11.                Limitation of Liability.

The Asset Representations Reviewer will not be liable to any Person for any
action taken,

8

 

or not taken, in good faith under this Agreement or for errors in judgment;
however, the Asset Representations Reviewer will be liable for its willful
misconduct, bad faith or negligence in performing its obligations under this
Agreement and the Indenture. In no event will any party hereto be liable for
special, indirect or consequential loss or damage (including loss of profit).

Section 12.                Removal and Resignation of Asset Representations
Reviewer; Termination of Agreement.

(a) Successor Asset Representations Reviewer. If the Asset Representations
Reviewer resigns or is removed pursuant to the terms of this Agreement, BBD will
engage and the Issuer will appoint a successor Asset Representations Reviewer.
No removal or resignation of the Asset Representations Reviewer will become
effective until the acceptance and appointment of a successor Asset
Representations Reviewer. The successor Asset Representations Reviewer so
engaged and appointed will, upon its acceptance of such appointment, become the
Asset Representations Reviewer.

(b) Removal of Asset Representations Reviewer. Subject to the terms of this
Agreement, BBD may, by giving written notice to the Asset Representations
Reviewer, terminate all of the rights and obligations of the Asset
Representations Reviewer under this Agreement, upon the occurrence of any of the
following conditions:

(i) Failure on the part of the Asset Representations Reviewer to duly observe or
perform any covenant or agreement of the Asset Representations Reviewer set
forth in this Agreement or the Indenture, which failure continues un-remedied
for a period of thirty (30) calendar days after the date on which an officer of
the Asset Representations Reviewer had actual knowledge of such failure or on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Asset Representations Review by BBD;

(ii) (A) the commencement of an involuntary case in respect of the Asset
Representations Reviewer under the federal bankruptcy laws, as now or
hereinafter in effect, or another present or future federal or state bankruptcy,
insolvency or similar law and such case is not dismissed within sixty (60)
calendar days, or (B) the entry of a decree or order for relief by a court or
regulatory authority having jurisdiction in respect of the Asset Representations
Reviewer in an involuntary case under the federal bankruptcy laws, as now or
hereafter in effect, or another present or future, federal or state, bankruptcy,
insolvency or similar law, or upon the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Asset Representations Reviewer or of any substantial part of its properties or
upon the ordering of the winding up or liquidation of the affairs of the Asset
Representations Reviewer;

(iii) The commencement by the Asset Representations Reviewer of a voluntary case
under the federal bankruptcy laws, as now or hereafter in effect, or any other
present or future, federal or state, bankruptcy, insolvency or similar law, or
the consent by the Asset Representations Reviewer to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Asset Representations Reviewer or
of any substantial part of its property or the making by the Asset
Representations Reviewer of an assignment for the benefit of creditors or the
failure by the Asset Representations Reviewer generally to pay its debts as such
debts become due or the taking of corporate action by the Asset Representations
Reviewer in furtherance of any of the foregoing;

9

 

(iv) The Asset Representations Reviewer no longer meets the ARR Eligibility
Requirements; or

(v) Subject to the final paragraph of Section 12(d) below, there is a direct or
indirect change in Control of the Asset Representations Reviewer or any parent
company of the Asset Representations Reviewer.

BBD may also, without cause, but upon 30 days advance written notice to the
Asset Representations Reviewer, terminate all of the rights and obligations of
the Asset Representations Reviewer under this Agreement; provided that any such
termination without cause shall not be effective until the Asset Representations
Reviewer has completed and timely delivered all Review Reports for any then
in-progress ARR Review.

(c) Transfer of Responsibilities. On or after the receipt by the Asset
Representations Reviewer of written notice of termination in connection with any
occurrence described in clause 12(b) above (the “Termination Notice Date”), the
Asset Representations Reviewer agrees to work diligently and in good faith with
BBD in effecting the transfer of the responsibilities and rights of the Asset
Representations Reviewer under this Agreement and the Indenture to a successor
Asset Representations Reviewer. If an instrument of acceptance by a successor
Asset Representations Reviewer shall not have been entered into and delivered to
BBD within thirty (30) calendar days of the Termination Notice Date, BBD may
petition a court of competent jurisdiction for the appointment of a successor
Asset Representations Reviewer. Subject to any amounts owed under Section 9 or
Section 10, respectively, any and all expenses related to the removal or
resignation of Clayton as the Asset Representations Reviewer and the appointment
of a successor Asset Representations Reviewer shall be several and not joint and
each party hereto working together in good faith shall be responsible for any
and all costs such party incurs that arises directly or indirectly out of such
resignation, removal and transition to a successor Asset Representations
Reviewer, and no party hereto shall look to any other party hereto for purposes
of paying or reimbursing such costs or expenses, unless such costs or expenses
are directly related to a specific request made by one party to the other and
the party satisfying the requests provides adequate prior notice to the party
making the requests that in order to fulfill such request reasonable payment or
reimbursement will be required. Upon the acceptance and appointment of a
successor Asset Representations Reviewer, all authority, power, obligations and
responsibilities of Clayton as the Asset Representations Reviewer under this
Agreement and the Indenture shall, unless otherwise expressly stated herein, be
terminated.

(d) Resignation of Asset Representations Reviewer. The Asset Representations
Reviewer may not resign as Asset Representations Reviewer, except:

(i) upon determination that (A) the performance of its obligations under this
Agreement is no longer permitted under applicable law and (B) there is no
reasonable action that it could take to make the performance of its obligations
under this Agreement permitted under applicable law;

(ii) with the consent of BBD; or

(iii) in the event of non-receipt of payment, as described in this Section
12(d).

The Asset Representations Reviewer will give BBD sixty (60) days’ prior written
notice of its resignation. Any determination permitting the resignation of the
Asset Representations Reviewer under subsection (i) above must be evidenced by
an Opinion of Counsel delivered to BBD, the Servicer and the Indenture Trustee.
After the delivery by the Asset Representations Reviewer of written notice of
resignation, the Asset Representations Reviewer agrees to work diligently and in
good faith with BBD in

10

 

effecting the transfer of the responsibilities and rights of the Asset
Representations Reviewer under this Agreement and the Indenture to a successor
Asset Representations Reviewer. No resignation of the Asset Representations
Reviewer will become effective until a successor Asset Representations Reviewer
is in place.

Subject to the terms of this Agreement, the Asset Representations Reviewer may
resign and terminate this Agreement if it does not receive any payment required
to be made in connection with an undisputed invoice under the terms of this
Agreement, which failure continues un-remedied for a period of thirty (30) days
after written notice of such failure shall have been given to BBD (with a copy
of such notice to the Indenture Trustee) (the “Cure Period”). If an instrument
of acceptance by a successor Asset Representations Reviewer shall not have been
entered into and delivered to BBD within thirty (30) days after the end of the
Cure Period, then the resigning Asset Representations Reviewer may petition a
court of competent jurisdiction for the appointment of a successor Asset
Representations Reviewer.

Any Person (i) into which the Asset Representations Reviewer is merged or
consolidated, (ii) resulting from any merger or consolidation to which the Asset
Representations Reviewer is a party or (iii) succeeding to the business of the
Asset Representations Reviewer, if that Person meets the ARR Eligibility
Requirements, will be the successor to the Asset Representations Reviewer under
this Agreement. Such Person will execute and deliver to BBD an agreement to
assume the Asset Representations Reviewer’s obligations under this Agreement
(unless the assumption happens by operation of law).

(e) Survival. This Agreement and the respective obligations and responsibilities
of the parties hereto hereunder shall (unless otherwise expressly stated herein)
terminate, on the date on which the Issuer is terminated in accordance with
Article IX of the Trust Agreement.

Section 13.                Confidential Information.

The Asset Representations Reviewer will preserve the confidentiality of any
non-public information obtained by it in connection with its performance of its
responsibilities hereunder and the Indenture, including but not limited to (i)
personal or financial information regarding BBD’s former, current or prospective
clients, customers or employees, (ii) business or technical processes, formulae,
source codes, object code, product designs, sales, cost and other un-published
financial information, customer information, product and business plans,
projections, marketing data or strategies, trade secrets, intellectual property
rights, know-how, plans, projections, marketing data or strategies, trade
secrets, intellectual property rights, know-how, expertise, methods and
procedures for operation, information about employees customer names, business
or technical proposals, and (iii) any other information which is or should
reasonably be understood to be confidential or proprietary (“Confidential
Information”), in all cases whether tangible or intangible and regardless of the
medium in which it is stored or presented and all copies of such information, as
well as all memoranda, notes, summaries, analyses, computer records, and other
material that contain or reflect Confidential Information; and will implement
and maintain safeguards to further assure the confidentiality of the
Confidential Information. The Confidential Information will not, without the
prior written consent of BBD be disclosed or used by the Asset Representations
Reviewer, or its officers, directors, employees, agents, representatives or
affiliates, including legal counsel or accountants, provided, however, that
nothing herein shall prevent the Asset Representations Reviewer from disclosing
such Confidential Information (i) to the Asset Representations Reviewer’s
managers, officers, members, employees, agents and professional consultants in
connection with the Asset Representations Reviewer’s obligations under this
Agreement and the Indenture, (ii) to any federal or state regulatory agency or
governmental authority to which such disclosure is required (A) to effect
compliance with any law, rule, regulation or order applicable to the Asset
Representations Reviewer or (B) in response to any subpoena or legal process, or
(iii) to the extent such Confidential

11

 

Information becomes public through no act or fault of the Asset Representations
Reviewer. In the case of any disclosure permitted by clause (ii) of the proviso,
the Asset Representations Reviewer, if permitted by law, regulation, rule or
order, will use its best efforts to provide BBD with notice of the requirements
and will cooperate in BBD’s pursuit of a proper protective order or other relief
for the disclosure of the Confidential Information, and if BBD is unable to
obtain a protective order or other proper remedy by the date that the
information is required to be disclosed, the Asset Representations Reviewer will
disclose only that part of the Confidential Information that it is advised by
its legal counsel it is legally required to disclose. This Section 13 shall
survive the termination of this Agreement or the removal or resignation of the
Asset Representations Reviewer and the Asset Representations Reviewer will be
responsible for any breach of this Section. If any action is initiated by BBD to
enforce this Section, the prevailing party will be entitled to reimbursement of
costs and expenses, including reasonable attorney’s fees, incurred by it for the
enforcement.

Section 14.                Personally Identifiable Information.

“Personally Identifiable Information” or “PII” means information in any format
about an identifiable individual, including, name, address, phone number, e-mail
address, account number(s), identification number(s), any other actual or
assigned attribute associated with or identifiable to an individual and any
information that when used separately or in combination with other information
could identify an individual.

BBD does not grant the Asset Representations Reviewer any rights to PII except
as expressly provided in this Agreement. The Asset Representations Reviewer will
use PII only to perform its obligations under this Agreement or as specifically
directed in writing by BBD and will only reproduce PII to the extent necessary
for these purposes. The Asset Representations Reviewer must comply with all laws
applicable to PII and the Asset Representations Reviewer’s business, including
any legally required codes of conduct, including those relating to privacy,
security and data protection. The Asset Representations Reviewer will protect
and secure PII. The Asset Representations Reviewer will implement privacy or
data protection policies and procedures that comply with applicable law and in
accordance with Good Industry Practice. The Asset Representations Reviewer will
implement and maintain reasonable and appropriate practices, procedures and
systems, including administrative, technical and physical safeguards designed to
(i) protect the security, confidentiality and integrity of PII, (ii) ensure
against anticipated threats or hazards to the security or integrity of PII,
(iii) protect against unauthorized access to or use of PII and (iv) otherwise
comply with its obligations under this Agreement. These safeguards include a
written data security plan, employee training, information access controls,
restricted disclosures, systems protections (e.g., intrusion protection, data
storage protection and data transmission protection) and physical security
measures.

In addition to the use and protection requirements described above, the Asset
Representations Reviewer’s disclosure of PII is also subject to the following
requirements:

(i) The Asset Representations Reviewer will not disclose PII to its personnel or
allow its personnel access to PII except (A) for the Asset Representations
Reviewer personnel who require PII to perform an ARR Review, (B) with the prior
consent of BBD or (C) as required by applicable law. When permitted, the
disclosure of or access to PII will be limited to the specific information
necessary for the individual to complete the assigned task. The Asset
Representations Reviewer will inform personnel with access to PII of the
confidentiality requirements in this Agreement and train its personnel with
access to PII on the proper use and protection of PII.

12

 

(ii) The Asset Representations Reviewer will not sell, disclose, provide or
exchange PII with or to any third party without the prior consent of BBD.

The Asset Representations Reviewer will notify BBD promptly in the event of an
actual or reasonably suspected security breach, unauthorized access,
misappropriation or other compromise of the security, confidentiality or
integrity of PII and, where applicable, immediately take action to prevent any
further breach.

Except where return or disposal is prohibited by applicable law, promptly on the
earlier of the completion of the ARR Review or the request of BBD, all PII in
any medium in the Asset Representations Reviewer’s possession or under its
control will be (i) destroyed in a manner that prevents its recovery or
restoration or (ii) if so directed by BBD, returned to BBD without the Asset
Representations Reviewer retaining any actual or recoverable copies, in both
cases, without charge to BBD.

The Asset Representations Reviewer will cooperate with and provide information
to BBD regarding the Asset Representations Reviewer’s compliance with this
Section. The Asset Representations Reviewer and BBD agree to modify this Section
as necessary from time to time for either party to comply with applicable law.

The Asset Representations Reviewer will permit BBD and its authorized
representatives to audit the Asset Representations Reviewer’s compliance with
this Section during the Asset Representations Reviewer’s normal business hours
on reasonable advance notice to the Asset Representations Reviewer, but not more
than once annually unless reasonable circumstances arise that necessitate
additional audits. The Asset Representations Reviewer will also permit BBD
during normal business hours on reasonable advance written notice to audit any
service providers used by the Asset Representations Reviewer to fulfill the
Asset Representations Reviewer’s obligations under this Agreement.

If the Asset Representations Reviewer processes the PII of BBD’s Affiliates or a
third party when performing an ARR Review, and if such Affiliate or third party
is identified to the Asset Representations Reviewer, such Affiliate or third
party is an intended third-party beneficiary of this Section, and this Agreement
is intended to benefit the Affiliate or third party. The Affiliate or third
party will be entitled to enforce the PII related terms of this Section against
the Asset Representations Reviewer as if each were a signatory to this
Agreement.

Section 15.                Counterparts.

This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument. The parties agree that this
Agreement and signature pages may be transmitted between them by facsimile or by
electronic mail and that faxed and PDF signatures may constitute original
signatures and that a faxed or PDF signature page containing the signature
(faxed, PDF or original) is binding upon the parties.

Section 16.                GOVERNING LAW; Consent to Jurisdiction; Waiver of
Jury Trial.

THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW,
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES

13

 

HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Each party hereto hereby consents and agrees that the state or federal courts
located in the Borough of Manhattan in New York City shall have exclusive
jurisdiction to hear and determine any claims or disputes between them
pertaining to this Agreement or to any matter arising out of or relating to this
Agreement; provided, that each party hereto acknowledges that any appeals from
those courts may have to be heard by a court located outside of the Borough of
Manhattan in New York City. Each party hereto submits and consents in advance to
such jurisdiction in any action or suit commenced in any such court, and each
party hereto hereby waives any objection that such party may have based upon
lack of personal jurisdiction, improper venue or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Each party hereto hereby waives personal service of
the summons, complaint and other process issued in any such action or suit and
agrees that service of such summons, complaint, and other process may be made by
registered or certified mail addressed to such party at its address as
determined in accordance with Section 18, and that service so made shall be
deemed completed upon the earlier of such party’s actual receipt thereof or
three days after deposit in the United States mail, proper postage prepaid.
Nothing in this Section 16 shall affect the right of any party hereto to serve
legal process in any other manner permitted by law.

Because disputes arising in connection with complex financial transactions are
most quickly and economically resolved by an experienced and expert person and
the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. Therefore, to achieve the best combination
of the benefits of the judicial system and of arbitration, the parties hereto
waive all rights to trial by jury in any action, suit, or proceeding brought to
resolve any dispute, whether sounding in contract, tort or otherwise, arising
out of, or connection with, related to, or incidental to the relationship
established among them in connection with this Agreement or the transactions
contemplated hereby.

Section 17.                Waiver.

No waiver, amendment or modification of this Agreement shall be effective unless
it is in writing signed by the parties hereto.

Section 18.                Notices.

All notices, demands, instructions and other communications required or
permitted under this Agreement must be in writing and will be deemed to have
been duly given upon delivery or, in the case of a letter mailed by registered
first class mail, postage prepaid, three days after deposit in the mail. Unless
otherwise specified in a notice sent in accordance with the provisions of this
section, notices, demands, instructions and other communications in writing will
be given to the respective parties at their respective addresses listed on the
signature page to this Agreement.

Section 19.                Further Assurances.

BBD and Asset Representations Reviewer agree to do and perform, from time to
time, any and all acts and to execute any and all further instruments required
or reasonably requested by the other parties hereto in order to effect more
fully the purposes of this Agreement.

Section 20.                Assignment.

Except as otherwise provided herein, this Agreement may not be assigned by any
party hereto without the prior written consent of the remaining parties hereto.

               

14

 

Section 21.                Dispute Resolution.

If an Account or Receivable that was reviewed by the Asset Representations
Reviewer is the subject of a dispute resolution proceeding under the Indenture,
the Asset Representations Reviewer will participate in the dispute resolution
proceeding on the request of BBD. The reasonable out-of-pocket expenses of the
Asset Representations Reviewer together with reasonable compensation for the
time it incurs in connection with its participation in any dispute resolution
proceeding will be paid: (i) if the requesting party selects mediation as the
resolution method, as mutually agreed upon by the repurchase party and the
requesting party as part of the mediation, and (ii) if the requesting party
selects arbitration as the resolution method, in accordance with the final
determination of the arbitrator.

Section 22.                No Petition.

Each of the parties, by entering into this Agreement agrees that, before the
date that is one year and one day (or, if longer, any applicable preference
period) after the termination of this Agreement, it will not start or pursue
against, or join any other Person in starting or pursuing against, the
Transferor or the Issuer any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or other proceedings under any bankruptcy or similar
law. This Section will survive the termination of this Agreement.

Section 23.                Amendments.

This Agreement may be amended from time to time by written instrument signed by
each of the parties hereto.

Section 24.                Limitation on Liability.

It is expressly understood and agreed by the parties hereto that (i) this
Agreement is executed and delivered by Wilmington Trust, National Association
not individually or personally but solely as Owner Trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it under the Second
Amended and Restated Trust Agreement of the Issuer, dated as of June 8, 2012, as
amended and restated as of August 1, 2012 and as further amended and restated as
of December 17, 2013 and as amended by the first amendment thereto, dated as of
July 6, 2015, by and between Barclays Dryrock Funding LLC and Wilmington Trust,
National Association, (ii) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as a
personal representation, undertaking or agreement by Wilmington Trust, National
Association but is made and intended for the purpose of binding only the Issuer
and (iii) under no circumstances will Wilmington Trust, National Association be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Agreement or
any related documents

Section 25.                Third-Party Beneficiary. This Agreement is for the
benefit of and will be binding on the parties to this Agreement and their
permitted successors and assigns. The Indenture Trustee, for the benefit of the
Noteholders, is a third party beneficiary of this Agreement and shall be
entitled to enforce this Agreement as if it were a party hereto. No other person
will have any right or obligation under this Agreement, except as provided in
Section 14.

[Signature page follows]

15

 

IN WITNESS WHEREOF, each of the parties has duly executed this Asset
Representations Reviewer Agreement as of the date first written above.

BARCLAYS BANK DELAWARE CLAYTON FIXED INCOME SERVICES LLC         By: /s/ Mike
Stern                             By: /s/ Robert Harris                         
       Name: Mike Stern                            Name: Robert
Harris                          Title:   BBDE, CFO                 
       Title:   Secretary                             Address: Address:

Barclays Bank Delaware

Clayton Fixed Income Services LLC

125 South West Street

1700 Lincoln Street, Suite 2600

Wilmington, DE 19801

Denver, CO 80203

Attention: Lawrence Drexler

Attention: Jennifer Harrison

Telephone: (302) 255-8070

Telephone: 720-947-6911

E-mail: ldrexler@barclaycardus.com

E-mail: jharrison@clayton.com

        BARCLAYS DRYROCK ISSUANCE TRUST      

By: Wilmington Trust, National Association,

not in its individual capacity but solely as Owner Trustee

      By: /s/ Jeanne M. Oller                           Name: Jeanne M.
Oller                   Title:   Vice President                   Address:  

Wilmington Trust, National Association

 

Rodney Square North

 

1100 North Market St.

 

Wilmington, DE 19890

 

Attention: Corporate Trust Administration

 

Telephone: (312) 651-1000

 

E-mail: PEvans@wilmingtontrust.com

 

 



[Signature Page to Asset Representations Reviewer Agreement]



 

 

Exhibit A

Eligible Representations, Review Materials and Tests

Eligible Representations Review Materials Tests 1.       The Eligible Receivable
arises in an Eligible Account. Asset Selection Report*

i) Confirm the Account is Eligible based on performance of AUPs for the Eligible
Account representations above.

ii) If confirmed, then Test Pass. 



2.       Which was created in compliance in all material respects with all
Requirements of Law applicable to the Seller/BBD and pursuant to an Account
Agreement that complies in all material respects with all Requirements of Law
applicable to the Seller/BBD, in either case, the failure to comply with which
would have a material adverse effect on Dryrock Funding (or Adverse Effect as
defined in the Indenture).

Policy documents covering applicable laws and regulations

Regulatory Change Process Document, designed to track and monitor changes to
existing laws and regulations and the enactment of new laws and regulations
applicable to the Account Owner and an Account Agreement

Audit Testing Plan, as followed by the Barclays Bank Delaware internal teams,
including the Monitoring & Testing team, the Internal Controls Assurance team,
and any other team designated by the management of Barclays Bank Delaware from
time to time, as applicable, at the time of the ARR Review)

Audit Reports published by the aforementioned internal compliance teams
analyzing the efficacy of the Audit Testing Plan

i) The Eligible Receivable was created, in all material respects, in compliance
with all Requirements of Law applicable to the applicable Account Owner.

a. Confirm policy documents for the origination of accounts and receivables
exist and were updated as required by the Regulatory Change Process from the
later of (i) the date on which the first Series of Notes was issued under the
Barclays Dryrock Funding LLC form SF-3, effective as of November 17, 2015, or
(ii) the date on which a Series of Notes, which at the time of any such
determination is the longest outstanding Series of Notes, was issued under the
Barclays Dryrock Funding LLC form SF-3through the ARR Review Notice Date.

b. Confirm the Regulatory Change Process Document exists and is available from
the later of (i) the date on which the first Series of Notes was issued under
the Barclays Dryrock Funding LLC form SF-3, effective as of November 17, 2015,
or (ii) the date on which a Series of Notes, which at the time of any such
determination is the longest outstanding Series of Notes, was issued under the
Barclays Dryrock Funding LLC form SF-3MONTHS PRIOR TO THE ARR REVIEW NOTICE
DATE] through the ARR Review Notice Date.

c. Review the Audit Testing Plans covering existing laws and regulations and the
enactment of new laws and regulations applicable to the Account Owner and an
Account Agreement from the later of (i) the date on which the first Series of
Notes was issued under the Barclays Dryrock Funding LLC form SF-3, effective as
of November 17, 2015, or (ii) the date on which a Series of Notes, which at the
time of any such determination is the longest outstanding Series of Notes, was
issued under the Barclays Dryrock Funding LLC form SF-3 through the ARR Review
Notice Date.

d. Review Audit Reports covering the Annual Testing Plans.

e. Conduct an interview with the appropriate Barclays bank Delaware employees
regarding the remediation of any compliance issues identified in the Audit
Reports.

f. Confirm that the updated Policy Documents were cascaded to each relevant line
of business and made available to any employee seeking the information.

i. Confirm that all relevant policy documents are available on Barclays Bank
Delaware’s intranet and are accessible by all employees.

 

ii) The Account was created under a Credit Card Agreement that complies, in all
material respects, with all Requirements of Law applicable to such Account Owner

a. Review the Audit Reports above to determine if any compliance matters were
identified with respect to the Account Agreements.

b. Confirm by interviewing relevant Barclays Bank Delaware employees that
remediation of the aforementioned compliance matters as appropriate was
completed, including any notification to the Account Holders of revisions to the
Account Agreements.

iii) If all steps above are able to be completed, then Test Pass



3.       With respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
creation of such Receivable or the execution, delivery and performance by the
Seller/BBD of its obligations under the Account Agreement pursuant to which such
Receivable was created, have been duly obtained, effected or given and are in
full force and effect.

Delaware Articles of Incorporation

License from the State of Delaware

i) Barclays Bank Delaware as the Seller has all consents, licenses, approvals
and authorizations required

a. Locate the documents listed above documents

b. Conduct an interview with the appropriate Barclays Bank Delaware employee
regarding the outcome of any recent audits or reviews conducted by a
Governmental Authority and confirm that no Governmental Authority has taken any
action against Barclays Bank Delaware that would prevent it from executing,
delivering or performing its obligations under the Account Agreements subject to
the Asset Selection Report, or that any such action has been resolved in a
manner that would not prevent Barclays Bank Delaware from executing, delivering
or performing its obligations under such Account Agreements.

c. Review the documents above and confirm with Barclays Bank Delaware during the
interview process that no evidence exists and that they are valid and have not
been revoked.

d. If the above tests are confirmed, then Test Pass.

4.       As to which, immediately prior to the sale of such Receivable to
Dryrock Funding, the Seller has good and marketable title thereto, free and
clear of all Liens and immediately prior to the transfer of such Receivable to
the Trust, the Transferor has good and marketable title thereto, free and clear
of all Liens. UCC Lien Search with the Secretary of State of Delaware

i) Each Review Receivable is conveyed by the Transferor to the Trustee

a. Perform a UCC lien search for Barclays Bank Delaware and Barclays Dryrock
Funding LLC for a period of five years prior to the start of the ARR

b. Verify from the UCC lien search that no liens were filed against Barclays
Dryrock Funding LLC or Barclays Bank Delaware disputing the marketable title of
a Review Receivable immediately prior to the sale of such Review Receivable.

c. If the above tests are confirmed, then Test Pass.



5.       Which is the legal, valid and binding payment obligation of an Obligor
thereon, enforceable against such Obligor in accordance with its terms, except
as such enforceability may be limited by applicable Debtor Relief Laws and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).

Policies and Procedures (P&Ps) documents

Asset Selection Report

Audit Testing Plan, as followed by the Barclays Bank Delaware internal teams,
including the Monitoring & Testing team, the Internal Controls Assurance team,
and any other team designated by the management of Barclays Bank Delaware from
time to time, as applicable, at the time of the ARR Review)

Audit Reports published by the aforementioned internal compliance teams
analyzing the efficacy of the Audit Testing Plan

i) The Review Receivable is a legal, valid and binding payment obligation

a. Confirm P&Ps for the review and revision of contract terms existed no less
than 36 months prior to the ARR Review start date..

b. Review the P&Ps related to the Account Agreements applicable to the Review
Receivables

i. Confirm the procedures include the following:

1. Process for providing obligor with changes of terms

2. Process for documenting the notification was sent to the obligor and the
terms that changed

3. Process for confirming that, where appropriate, terms were not adjusted if
the obligor was offered optional terms and followed the appropriate procedures
to opt out of the changes.

c. Review Audit Reports covering the Annual Testing Plans.

d. Conduct an interview with the appropriate Barclays bank Delaware employees
regarding the remediation of any compliance issues identified in the Audit
Reports.

i.

e. Confirm the Account is Eligible based on performance of AUPs for the Eligible
Account representations.

f. Verify testing of representation (b) related to Compliance with Law resulted
in a test pass

ii) If the above tests are confirmed, then Test Pass.

6.       As to which, at the time of the sale of such Receivable to Dryrock
Funding, the Seller has satisfied all its obligations required to be satisfied
under the Account Agreement by such time and at the time of transfer to the
Trust, the Transferor has satisfied all its obligations required to be satisfied
under the Account Agreement by such time. Same as representation (b) above

i) The Seller satisfied all its obligations required under the Account Agreement

a. Verify that testing of representation (b) related to Compliance with Law
resulted in a Test Pass

b. If the above tests are confirmed, then Test Pass

7.       Which constitutes an “account” as defined in Article 9 of the UCC as
then in effect in any jurisdiction where the filing of a financing statement is
then required to perfect Dryrock Funding’s/Trust’s interest in such Receivable
and the proceeds thereof.  

ii) Verify that the receivable is a right to payment of a monetary obligation,
whether or not earned by performance, arising out of the use of a credit or
charge card or information contained on or for use with the card, as described
under Article 9-102 of the Delaware UCC.

a. Confirm all accounts were eligible accounts based on testing of the eligible
account representations

b. If the above tests are confirmed, then Test Pass

8.       Is a credit card account in existence and maintained with the
Seller/BBD. Asset Selection Report

i) The account is a credit card account maintained by Barclays

a. Verify the Accounts on the Account List are set forth in the Asset Selection
Report.

b. If confirmed, then Test Pass.



9.       Is payable in Dollars. Asset Selection Report

i) The receivables are payable in Dollars.

a. Confirm that the currency indicator in the Asset Selection Report for each of
the Accounts on the Account List is US Dollars.

b. If confirmed, then Test Pass.

10.   Has an Obligor who is not identified by the Seller/Servicer in its
computer files as being involved in a proceeding under any Debtor Relief Law.
Asset Selection Report

i) The obligor is not in bankruptcy

a. Confirm that the bankruptcy indicator in the Asset Selection Report for each
of the Accounts on the Account List is “no”.

b. If confirmed, then Test Pass.

11.   Has an Obligor who has provided, as his or her most recent billing
address, an address located in the United States or its territories or
possessions or a United States military address. Asset Selection Report

i) The obligor’s billing address is located in the United States or any of the
following U.S. territories or possessions;

a. Confirm that the Asset Selection Report indicates that the billing address
for each of the Accounts on the Account List was located in the United States or
its territories or possessions or a United States military address as of the
applicable Selection Date.

b. If confirmed, then Test Pass.

12.   Has not been identified as an account with respect to which a related card
has been lost or stolen. Asset Selection Report

i) The related card for the account has not been lost or stolen

a. Confirm that the Asset Selection Report does not flag any Account on the
Account List as having been lost or stolen as of the applicable Selection Date.

b. If confirmed, then Test Pass.



13.   Has not been sold or in which a security interest has been granted by the
Seller/BBD to any other party. Asset Selection Report

i) Barclays controlled the security interest in the account

a. Confirm that the Asset Selection Report evidences that Barclays Bank Delaware
held the security interest of the Accounts on the Account List as of the
applicable Selection Date.

b. If confirmed, then Test Pass.

14.   Does not have any receivables that have been sold or pledged by the
Seller/BBD to any Person other than Dryrock Funding/Transferor. Asset Selection
Report

i) The receivables have not been sold

a. Same as (13)

b. If confirmed, then Test Pass

15.   Does not have any receivables that are Defaulted Receivables or that have
been identified by the Seller/Servicer as having been incurred as a result of
the fraudulent use of a related credit card. Asset Selection Report

i) The account is not in default or flagged for fraud.

a. Confirm that the Asset Selection Report evidences that the receivables
related to the Accounts listed on the Account List had not been (i) fully
charged off or (ii) identified as having been incurred as a result of the
fraudulent use of a related credit card as of the applicable Selection Date.

b. If confirmed, then Test Pass.

*General Procedures

• BBD will prepare a list of all of the Accounts for which the Sixty Day
Delinquent Assets relate (the “Account List”).

• Using the Account List, BBD will then prepare an Asset Selection Report.

• An “Asset Selection Report” shall mean a report which contains a compilation
of all of the relevant data fields with respect to each Account set forth on the
Account List, which BBD relied upon at the time of the applicable Account
Addition in making its determination that on the applicable Section Date, each
Account set forth on the Account List was an Eligible Account.

           

Ex. A-1

 

ANNEX A


 


1. Series 2014-1, issued pursuant to the Indenture Supplement, dated as of March
4, 2014, by and between the Issuer and the Indenture Trustee. 2. Series 2014-2,
issued pursuant to the Indenture Supplement, dated as of May 28, 2014, by and
between the Issuer and the Indenture Trustee, and acknowledged and agreed to by
Barclays Bank Delaware. 3. Series 2014-3, issued pursuant to the Indenture
Supplement, dated as of September 18, 2014, by and between the Issuer and the
Indenture Trustee, and acknowledged and agreed to by Barclays Bank Delaware. 4.
Series 2014-4, issued pursuant to the Indenture Supplement, dated as of November
26, 2014, by and between the Issuer and the Indenture Trustee, and acknowledged
and agreed to by Barclays Bank Delaware. 5. Series 2014-5, issued pursuant to
the Indenture Supplement, dated as of November 26, 2014, by and between the
Issuer and the Indenture Trustee, and acknowledged and agreed to by Barclays
Bank Delaware. 6. Series 2015-1, issued pursuant to the Indenture Supplement,
dated as of March 12, 2015, by and between the Issuer and the Indenture Trustee,
and acknowledged and agreed to by Barclays Bank Delaware. 7. Series 2015-2,
issued pursuant to the Indenture Supplement, dated as of June 10, 2015, by and
between the Issuer and the Indenture Trustee, and acknowledged and agreed to by
Barclays Bank Delaware. 8. Series 2015-3, issued pursuant to the Indenture
Supplement, dated as of November 4, 2015, by and between the Issuer and the
Indenture Trustee, and acknowledged and agreed to by Barclays Bank Delaware. 9.
Series 2015-4, issued pursuant to the Indenture Supplement, dated as of November
4, 2015, by and between the Issuer and the Indenture Trustee, and acknowledged
and agreed to by Barclays Bank Delaware.

 

 

 

 

 

 

Annex. A



 

